Supreme Court of the United States
                             Office of the Clerk
                     Washington, DC 20543-0001
                                                                    Scott S. Harris
                                                                    Clerk of the Court
                                                                    (202)479-3011
                                  October 5, 2015
                                                                            FILED IN
                                                                     1ST COURT OF APPEALS
Clerk                                                                   HOUSTON. TEXAS

Court of Appeals of Texas, Firstt District
                                                                       OCT 0 9 2015
301 Fannin Street
Houston, TX 77002-2066                                               CHRISTOPHCR/VgRINE




        Re:   Jimmy R. Williams
              v. Texas
              No. 14-10050
              (Your No. 01-13-01054-CR)


Dear Clerk:

        The Court today entered the following order in the above-entitled case:

        The petition for a writ of certiorari is denied.



                                           Sincerely,


                                                           4.24~ZU\
                                           Scott S. Harris, Clerk